Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on May 18, 2022. Claims 1-20 were pending in the Application. Claims 1-12 and 16-20 are amended. No new claims have been added. No claims have been canceled. Claims 1, 9-12, and 20 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 12. Thus claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of Claim Interpretation, Not Positively Recited, paragraphs 3-8 of the Non-Final Rejection Office Action dated February 23, 2022, Applicant has amended adequately to render the Claim Interpretation, Not Positively Recited, moot. Examiner does hereby rescind the Claim Interpretation, Not Positively Recited, for paragraphs 3-8 of the Non-Final Rejection Office Action dated February 23, 2022.
In the context of Drawings Objections, paragraph 9.a. of the Non-Final Rejection Office Action dated February 23, 2022, Applicant has amended adequately to render the Drawings Objections moot. Examiner does hereby rescind the Drawings Objections, paragraph 9.a. of the Non-Final Rejection Office Action dated February 23, 2022. Examiner also does hereby enter the submitted replacement drawing.
In the context of 35 U.S.C. § 101, Applicant submits that the recited claim elements are directed to statutory subject matter. Under Prong One of Step 2A, Applicant's amended independent claim 1 recites, for example, "an information acquisition unit configured to acquire, in a case where information indicating that card authentication corresponding to a user terminal has succeeded is acquired, information indicating an activation state of a service management application on the user terminal; and an information providing unit configured to provide the information indicating the activation state to a service providing device configured to provide a service to the user terminal, wherein the information indicating the activation state includes a type of user authentication used to activate the service management application, the type of user authentication including at least one of biometric authentication or authentication based on a passcode". Regarding Prong Two of Step 2A and Step 2B, if the claim is eligible at Prong One of Step 2A, the eligibility analysis concludes, and there is no need to analyze additional elements under the eligibility analysis. 
Without acquiescing in any way to the Examiner's grounds of rejection, Applicant hereby amends the claims in an effort to expedite prosecution by clarifying the patent eligible subject matter. Applicant respectfully submits that the present recitations of at least amended independent claim 1 amount to significantly more than merely an abstract idea such as a mental steps or processes, particularly in view of the specifically recited technical solution directed toward a particular configuration of the various technical elements set forth by the particular claim recitations.
Applicant respectfully disagrees with the Examiner's allegations noted above, and Applicant submits that the claimed invention is directed to patent-eligible subject matter. That is, Applicant submits that the presently recited claims, taken as a whole, recite significant claim elements that cannot be satisfied by mental steps or processes, are not merely abstract ideas as defined by case law, and the claimed subject matter relates to a specific improvement in a computer-related technology including technical structural elements. 
Applicant continues to submit that the particular elements recited by independent claim 1 relate to an improvement at the time of invention to computer functionality itself, in that they are directed to a specific implementation of the recited solution to a problem in the relevant field. Moreover, Applicant notes that the Examiner has clearly "oversimplified the [technical] component of the claims and downplayed the invention's benefits." The presently recited claim elements provide a particular solution to a particular problem in the art, and the claimed solution is not appreciated in the prior art. Furthermore, Applicant respectfully asserts that the claimed invention is novel and nonobvious, and the deficiencies of the cited art discussed below provide an additional indication that the recited claim elements are not routine or conventional in the relevant field. Therefore, Applicant submits that the elements recited by independent claim 1 relate to an improvement at the time of invention to computer functionality itself, and so the claims are directed to subject matter that clearly provides significantly more than any underlying abstract idea. 
For at least the above reasons, independent claim 1 is directed to patent-eligible subject matter under 35 U.S.C. § 101. Claims 9-12 and 20 are related independent claims that are each also directed to patent-eligible subject matter for similar reasons as those discussed supra. Claims 2-8 and 13-19 are dependent claims that are each also directed to patent-eligible subject matter at least in view of its dependency, as well as for its additionally recited elements.
Examiner has considered these arguments and is not persuaded. Examiner maintains his assertion that claim 1, as well as claims 9-12 and 20, do not overcome the current rejection under 35 U.S.C. § 101. Examiner has applied the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) to the current claims, and notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Non-Final Rejection Office Action dated February 23, 2022, paragraphs 11-17, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “information processing” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” 
Examiner notes that claim 9 recites the method steps of “acquiring, in a case where information indicating that card authentication … has succeeded is acquired, information indicating an activation state …; and providing the information indicating the activation state …, wherein the information indicating the activation state includes a type of user authentication used to activate …, the type of user authentication including at least one of biometric authentication or authentication based on a passcode.” Accordingly, the claim recites the abstract idea of “information processing,” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “an information processing device”, “an information acquisition unit”, “a user terminal”, “a service management application”, “an information providing unit”, “a service providing device”, “at least one processor”, “a request acquisition unit”, “a response providing unit”, and “a state acquisition unit”, do not improve computers or computer technology, and represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “information processing.”
Finally, Examiner notes that the dependent claims are also abstract, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “information processing” using computer technology (e.g., “at least one processor”, “a user terminal”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-20 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), Written Description, paragraph 19 of the Non-Final Rejection Office Action dated February 23, 2022, Applicant has NOT adequately amended to render the rejections under 35 U.S.C. § 112(a), Written Description, moot. However, Examiner does hereby rescind the rejections under 35 U.S.C. § 112(a), Written Description, paragraph 19 of the Non-Final Rejection Office Action dated February 23, 2022, to more correctly reject under 35 U.S.C. § 112(b), Unclear Scope, as the claims are silent as to what performs the “acquiring” steps.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 21 of the Non-Final Rejection Office Action dated February 23, 2022, Applicant has NOT adequately amended to render the rejections under 35 U.S.C. § 112(b), Unclear Scope, moot. However, Examiner does hereby rescind the rejections under 35 U.S.C. § 112(b), Unclear Scope, paragraph 19 of the Non-Final Rejection Office Action dated February 23, 2022, to more correctly reject under 35 U.S.C. § 112(b), Means-Plus-Function.
In the context of 35 U.S.C. § 112(b), Means-Plus-Function, paragraph 23 of the Non-Final Rejection Office Action dated February 23, 2022, Applicant has NOT adequately amended to render the rejections under 35 U.S.C. § 112(b), Means-Plus-Function, moot. Examiner does NOT hereby rescind the rejections under 35 U.S.C. § 112(b), Means-Plus-Function, paragraph 23 of the Non-Final Rejection Office Action dated February 23, 2022.
In the context of 35 U.S.C. § 103, Applicant respectfully submits that Bona in view of Kim, and further in view of Haggerty does not teach or suggest every element of the claimed invention. As noted supra, Bona in view of Kim fails to teach or suggest every element of independent claim 1, upon which claim 18 depends. 
Haggerty fails to remedy the deficiencies of Bona and Kim, and in particular, Bona in view of Kim and Haggerty would still fail to teach or suggest, inter alia, "an information acquisition unit configured to acquire, in a case where information indicating that card authentication corresponding to a user terminal has succeeded is acquired, information indicating an activation state of a service management application on the user terminal; and an information providing unit configured to provide the information indicating the activation state to a service providing device configured to provide a service to the user terminal, wherein the information indicating the activation state includes a type of user authentication used to activate the service management application, the type of user authentication including at least one of biometric authentication or authentication based on a passcode," as recited by amended independent claim 1, and the Office Action does not assert otherwise. 
Inasmuch as the asserted references, alone or in combination, lack all of the claimed elements of amended independent claim 1, and the claimed elements are more than a predictable variation of Bona in view of Kim and Haggerty, prima facie obviousness under 35 U.S.C. §103 cannot be established. Claim 18 is a dependent claim that is also patentably distinguished over the combination of Bona, Kim, and Haggerty, at least in view of its dependency, as well as for its additionally recited elements.
Examiner has considered the arguments and is persuaded. Therefore, Examiner rescinds the rejections under 35 U.S.C. § 103 for claims 1, 9-12, and 20, as well as claims 2-8 and 13-19.

Claim Interpretation – Intended Use
Regarding claim 1, Examiner notes that the following limitations: “wherein the information indicating …a type of user authentication used to activate the service management application, …” is an intended use of “a type of user authentication”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claims 9-12, and 20. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.












Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to “an information processing device;” claim 9 is directed to “an information processing method;” claim 10 is directed to “a user terminal;” claim 11 is directed to “an information processing method;” claims 12-19 are directed to “a service providing devices;” and claim 20 is directed to “a service providing method.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “user or card authentication” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 9 recites the method steps of “acquiring, in a case where information indicating that card authentication … has succeeded is acquired, information indicating an activation state …; and providing the information indicating the activation state …, wherein the information indicating the activation state includes a type of user authentication used to activate …, the type of user authentication including at least one of biometric authentication or authentication based on a passcode ...” Additionally, similar language is recited in claims 1, 10-11, and 20. Accordingly, the claims recite an abstract idea, “user or card authentication.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “an information processing device”, “an information acquisition unit”, “a user terminal”, “a service management application”, “an information providing unit”, “a service providing device”, “at least one processor”, “a request acquisition unit”, “a response providing unit”, and “a state acquisition unit” do not improve computers or computer technology, and represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “user or card authentication.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “user or card authentication” using computer technology (e.g., “at least one processor”, “a user terminal”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-8, which depend solely from claim 1, do not remedy the deficiencies of independent claim 1; and dependent claims 13-19, which depend solely from claim 12, do not remedy the deficiencies of independent claim 12; and are rejected accordingly. The dependent claims further refine the abstract idea, “user or card authentication” of the independent claims. The dependent claims do not recite any additional elements, which when analyzed individually and as an ordered combination with the other dependent claims do not amount to significantly more. Claims 2-8 and 13-19 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “user or card authentication.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “user or card authentication.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 1 recites “an information acquisition unit …, in a case where information indicating that card authentication …, information indicating an activation state …; and an information providing unit … the information indicating the activation state …, wherein the information indicating the activation state …” However, the specification does not provide details on what the limitations, “information indicating” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “information indicating” to be performed. Additionally, similar language recited in claims 9-12 and 20. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 2 recites “… wherein the information indicating the activation state …” However, the specification does not provide details on what the limitation, “information indicating” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “information indicating” to be performed. Additionally, similar language recited in claims 3-7 and 16-19. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 2 recites “… wherein the service management application is configured to be activated …” However, the specification, [0177], [0214], and [0220], does not provide details on what the limitation, “configured to be activated” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “configured to be activated” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 8 recites “… the activation state is configured to be provided to the user terminal …” However, the specification, [0057], [0064], [0074], [0142]-[0144], [0150], [0195], and [0220], does not provide details on what the limitation, “configured to be provided” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “configured to be provided” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 15 recites “the service providing unit …, prevents the service from …” However, the specification, [0220], does not provide details on what the limitation, “prevents” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “prevents” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claim 1 recites “an information acquisition unit configured to acquire, …; an information providing unit configured to provide, … to a service providing device configured to provide a service …,” 
Claim 9 recites “providing … a service providing device configured to provide a service…” 
Claim 10 recites “a request acquisition unit configured to acquire, …; and a response providing unit configured to provide …” 
Claim 12 recites “a state acquisition unit configured to acquire, …; and a service providing unit configured to provide …” 
The claim limitations above do not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Subjective Terms
The term “more limited than” in the limitation “… the second service being more limited than the first service” as recited in claim 13 is a subject term which renders the claim indefinite. The term “more limited than” is not defined by the claim, the specification, [0139]-[0140], and [0214], does not provide a standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). Therefore, claim 13 is rendered indefinite. (See MPEP § 2173.05 (b) (IV))

Unclear Scope
Claim 1 recites “an information acquisition unit … to a user terminal has succeeded is acquired, …; and” The claim is silent as to what is performing the “is acquired” step. Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 9 recites “acquiring, in a case …; and providing the information indicating …” The claim is silent as to what is performing the “acquiring and providing” steps. Therefore, the scope of the claim is unclear.  Additionally, similar language is recited in claim 11. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 20 recites “acquiring, in a case …; and …” The claim is silent as to what is performing the “acquiring” step. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Conclusion









































































Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692

                                                 
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692